DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 8, and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a second insulation layer disposed on the first electrode and the second electrode with a rubbing groove provided therein in the second direction; and 
a light emitting element aligned along the rubbing groove on the second insulation layer and electrically connected to the first electrode and the second electrode and disposed between the first barrier and the second barrier, 
wherein the second insulation layer is disposed on the first electrode, the first insulation layer, and the second electrode at least between the first and second barriers.
in claim 2:
a second insulation layer disposed on the first electrode and the second electrode with a rubbing groove provided therein in the second direction; and 
a light emitting element aligned along the rubbing groove on the second insulation layer and electrically connected to the first electrode and the second electrode and disposed between the first barrier and the second barrier, 

in claim 8:
a second insulation layer disposed on the first electrode and the second electrode with a rubbing groove provided therein in the second direction; and a light emitting element aligned along the rubbing groove on the second insulation layer, electrically connected to the first electrode and the second electrode and disposed between the first barrier and the second barrier, 
wherein the first electrode comprises a first reflective electrode electrically connected to the pixel circuit and comprising a first reflective material, and a first capping electrode covering the first reflective electrode, and -4- C:\NRPortbl\FIRM\RMS\113370585 2.docxAppin No. 16/508,447 Amdt date March 19, 2021 Reply to Office action of December 23, 2020 
wherein the second electrode comprises a second reflective electrode configured to receive a power supply voltage and comprising a reflective material, and a second capping electrode covering the second reflective electrode.
in claim 30:
a second insulation layer disposed on the first electrode and the second electrode with a rubbing groove provided therein in the second direction; and 
a light emitting element aligned along the rubbing groove on the second insulation layer, electrically connected to the first electrode and the second electrode, and disposed between the first barrier and the second barrier, 
wherein the second insulation layer includes a first area, a second area, and a groove area, wherein one end of the light emitting element contacts the second insulation layer in the first area, and another end of the light emitting element contacts the second insulation layer in the second area, and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826